Citation Nr: 1725129	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision.  

In July 2016 the Board remanded the claims for service connection for sleep apnea for further development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claim for service connection for sleep apnea.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The issue of entitlement to service connection for erectile dysfunction and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic sleep disorder was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the Veteran's diagnosed obstructive sleep apnea is etiologically related to his active service or proximately due to or the result of a service-connected disability.  


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided a notice letter to the Veteran in April 2015.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The sleep apnea disability claim was subsequently readjudicated in the December 2016 Supplemental Statement of the Case (SSOC).  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  There has likewise been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).   The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Further, pursuant to the July 2016 Board remand, VA provided the Veteran an examination for sleep apnea in October 2016.  The examination was adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.    

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Sleep Apnea

A.  Factual Background

Service treatment records are negative for complaints, treatment, or diagnosis of a chronic sleep disorder.  Most notably,  a May 1967 Separation Report of Medical Examination, the Veteran did not report any snoring or trouble sleeping. 

The first post-service reference to a sleep problem in annotated in a January 2010 Mental Health Diagnostic Study Note, wherein the Veteran reported having trouble falling or staying asleep.  Similarly, on a March 2011 VA psychiatric treatment records, the Veteran reported insomnia.  The examiner noted that this was probably related to the increased dose of bupropion used to treat his PTSD.  

In a March 2012 Pulmonary Sleep Medicine Clinic Note, the Veteran described daytime fatigue, sleep maintenance insomnia, sleep onset insomnia, and sleep inertia.  He also indicated that he had a history of reported snoring and sleep apnea,  He was diagnosed with sleep disordered breathing.  


In a July 2013 Statement, the Veteran reported that he had trouble sleeping in his last 18 to 24 months in-service.  The Veteran indicated that his trouble sleeping persisted since service and he takes prescription medication in order to sleep.  He said he snores, stops breathing, and gasps for air.  The Veteran reported that he has slept that way since his last year of service and that the problem has got worse. 

On a July 2013 VA psychiatric examination, the Veteran reported that he does not sleep very well.  He described staying up all night and sleeping during the day.  He said he woke up every few hours to check the house, and that he did not get more than three or four hours of sleep, with a nap during the afternoon.  He stated that dreams about the Vietnam War caused him to wake up.  The examiner noted among the symptoms of the Veteran's service connected PTSD-difficulty falling or staying asleep and chronic sleep impairment.  The examiner indicated that the sleep issues the Veteran reported were part of the usual symptomatology of PTSD and were not a separate diagnosis.  

At a July 2013 VA Sleep Apnea examination, the Veteran reported that he snored since 1972-1973.  The Veteran said his ex-wife would sleep on the couch due to his snoring and that his two daughters told him that he snored.  The examiner noted that the Veteran was seen for sleep issues in March 2012 by Pulmonary Sleep medicine and he was diagnosed with sleep disordered breathing.  The Veteran was diagnosed as having obstructive sleep apnea.  

The examiner explained that the Veteran's sleep apnea was a medical upper airway condition and it was not a psychiatric condition.  The examiner reported the risk factors for developing obstructive sleep apnea which did not include mental health diagnoses and the most common risk factor for obstructive sleep apnea was obesity.  The examiner noted that most patients with obstructive sleep apnea were males age eighteen to sixty who were physically normal, except for obesity (BMI greater than 30) and had a crowded oropharyngeal airway.  The examiner reported that the Veteran was a male, sixty-eight years old, with a stocky neck, neck circumference greater than 18.5 inches and with a BMI of 42.69.  Based on that information, the examiner opined that for these reasons the Veteran's obstructive sleep apnea was less likely than not proximately due to, or the result of, the Veteran's service-connected PTSD.  

The provided two articles in support of his appeal.  The first, entitled, "Posttraumatic Sleep Disorder and Obstructive Sleep Apnea Syndrome", discussed the treatment of PTSD as more successful when the treatment of sleep apnea and other sleep disorders were treated more aggressively.  The second, entitled, "Sleep Problems, PTSD Widespread following Sept. 11th,"  indicated that the events of September 11th, 2001, caused a widespread outbreak of sleep disturbances and PTSD.  The article stated that people with PTSD may also have a sleep-breathing problem. 

In a May 2014 statement, the Veteran's daughter, A.H., stated that the Veteran did not sleep much at night.  

At an October 2016 VA Sleep Apnea examination, the Veteran reported poor sleep, snoring, unrestful sleep, daytime sleepiness, and the use of a CPAP device.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service, injury, event or illness.  The examiner observed that there was no documented evidence to support the Veteran's obstructive sleep apnea had its onset while the Veteran was on active military duty.  The examiner indicated that the Veteran's obstructive sleep apnea/upper airway resistance syndrome was diagnosed by polysomnogram in July 2013.  

The examiner also opined that it was less likely than not that the Veteran's current obstructive sleep apnea/upper airway resistance was due to, the result of, or aggravated by his service-connected PTSD.  The examiner reported that the Veteran's obstructive sleep apnea was due to an upper airway resistance that could lead to decreased blood oxygenation levels during sleep, causing arousals associated with sleep apnea.  The examiner noted that there was no evidence to support that the Veteran's PTSD, in any way, resulted in the upper airway resistance that lead to the issues of obstructive sleep apnea.  The examiner reported that he reviewed the articles submitted by the Veteran concerning sleep disordered breathing and PTSD and, opined that although there is some evidence of association with individuals with PTSD and sleep disorders, there was no evidence to support causation of obstructive sleep apnea due to or the result of PTSD.  

B.  Analysis 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea disability first manifested a number of years after service separation and is not related to an injury or event in active service.  Nor was it caused or aggravated by the Veteran's service-connected PTSD disability.

The service treatment records are silent for complaints, findings, treatment, or a diagnosis referable to snoring or obstructive sleep apnea.  Clinical evaluation of the Veteran was normal on the May 1967 Report of Medical Examination at separation and the Veteran did not report any symptoms or complaints related to obstructive sleep apnea.  There is also no objective medical evidence of  chronic or continuous symptoms of a sleep apnea disability either during active service or continuously since service separation

Post-service, the available medical evidence does not show complaints of sleep apnea or treatment for a sleep apnea disability until March 2012, about forty-five years after service, at which time the Pulmonary Sleep Medicine Clinic Note reported the Veteran was diagnosed with sleep disordered breathing.  It is also important to note that the first reference to any sleep problems was in 2010, and that there were no references to his active service or breathing problems, snoring, or sleep apnea.  Such weighs against the assertion of service onset or continuity of symptomatology.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

Consideration has been given to the Veteran's contention that he has had sleep apnea since active service.  As lay persons, he is competent to provide testimony or statements relating to symptoms he has personally experienced, but he is not competent to establish that which would require specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, although the Veteran contends that he has experienced symptoms of sleep apnea since active service, the Board does not find this history to be credible.  First, as previously noted, there was no report of any sleeping or breathing problem at the time of his service discharge.  Second, the Veteran's subsequent reporting of the onset of symptoms referable to sleep apnea has been inconsistent.  The Veteran reported during the July 2013 VA Sleep Apnea examination that his symptom of snoring began in 1972-1973 at which time he was not on active duty.  Lastly, when he was seen for sleep complaints in 2010, the Veteran made no reference to his active service or breathing problems.  Rather, it wasn't until three years later, and after sleep apnea was diagnosed, that the Veteran began to report that his sleep breathing problems started in service. 

Regarding whether the Veteran's sleep apnea disability is otherwise related to service, the October 2016 VA examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service, injury, event or illness.  The examiner indicated that there was no documented evidence to support that the Veteran's obstructive sleep apnea had its onset while the Veteran was on active military duty.  The examiner based his conclusion on an accurate understanding of the Veteran's medical history, sleep study results, and a physical examination.  Thus, the examiner indicated that it did not appear that the Veteran's sleep apnea disability was incurred in-service and it was not aggravated by service.  

In regard as to whether the Veteran's sleep apnea disability was caused or aggravated by the Veteran's service-connected PTSD disability, the October 2016 VA examiner in particular concluded that it was less likely than not that the Veteran's current obstructive sleep apnea/upper airway resistance was due to, the result of, or aggravated by his service-connected PTSD.  The examiner stated that the Veteran's sleep apnea was due to an upper airway resistance that could lead to decreased blood oxygenation levels during sleep, causing arousals associated with sleep apnea.  The examiner noted that there was no evidence to support that the Veteran's PTSD, in any way, resulted in the upper airway resistance that lead to the issues of obstructive sleep apnea.  Moreover, the examiner reported that he reviewed the articles submitted by the Veteran concerning sleep disordered breathing and PTSD and, opined that although there is some evidence of association with individuals with PTSD and sleep disorders, there was no evidence to support causation of obstructive sleep apnea due to or the result of PTSD.  Thus, the examiner indicated that it did not appear that the Veteran's sleep apnea disability was caused or aggravated by the Veteran's service-connected PTSD disability.  

The Board finds the October 2016 medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based his opinion on an accurate chronology of the Veteran's sleep apnea pathology (i.e. that shown by the medical evidence).  

Additionally, the earlier medical opinion from July 2013 weighs against the finding of a nexus between the Veteran's current sleep apnea disability and a medical nexus.  The July 2013 examiner provided a conclusion that the Veteran's current sleep apnea was less likely than not proximately due to or the result of his service-connected PTSD disability.  The examiner pointed out the risk factors for developing sleep apnea such as obesity, male gender, age eighteen to sixty who were physically normal, except for obesity (BMI greater than 30) and had a crowded oropharyngeal airway.  The examiner reported that the Veteran was a male, sixty-eight years old, with a stocky neck, neck circumference greater than 18.5 inches and with a BMI of 42.69.  The examiner opined that for these reasons the Veteran's obstructive sleep apnea was less likely than not proximately due to, or the result of, the Veteran's service-connected PTSD.  Furthermore, there is no medical opinion to the contrary i.e. that weighs in favor of this relationship. 

Moreover, to the extent that the Veteran is alleging that the current, chronic sleep apnea disability is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of a sleep apnea disability, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current, chronic sleep apnea disability is otherwise related to service. 

The Board acknowledges that the treatise articles submitted the Veteran that purportedly associate sleep apnea to PTSD.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.   (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).

The articles submitted by the Veteran only provide general information, at best, of  the possibility that a relationship exists between sleep apnea and PTSD.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's sleep apnea and his service-connected PTSD with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  The articles were also considered in the most recent VA examination.,  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

In sum, there is no competent or credible evidence of a sleep apnea disability in service, no credible evidence of a sleep apnea disability for forty-five years after service, and no competent evidence linking the current sleep apnea disability to service.  Additionally, there is no competent or credible evidence showing that the sleep apnea disability has been caused or aggravated by the service-connected PTSD disability.  The preponderance of the evidence is against the claim, and the claim seeking service connection for a sleep apnea disability on a direct basis or secondary basis is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to PTSD is denied. 

REMAND

The Board finds that additional development is needed before the Veteran's claims for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and TDIU are decided.

The Veteran's representative contends that the medication that the Veteran has been prescribed for his service-connected PTSD can also cause or aggravate his erectile dysfunction.  The Veteran was afforded a VA medical examination in October 2016 to determine his current erectile dysfunction diagnosis and its etiology.  The examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Moreover, the examiner opined that the Veteran's erectile dysfunction was less likely than not due to, the result of, or aggravated by his service-connected PTSD.  However, the October 2016 VA examiner did not provide an opinion as to whether the Veteran's prescribed medication for his service-connected PTSD caused or aggravated his erectile dysfunction.  Accordingly, an addendum opinion should be obtained to consider whether the medication that the Veteran has been prescribed for his service-connected PTSD caused or aggravated his erectile dysfunction.  

Regarding the claim for entitlement to TDIU, the March 2015 Board decision remanded the claim for TDIU in order for an appropriate clinician to provide an opinion as to whether the combination of the Veteran's service-connected disabilities precluded him from securing or following gainful employment.  

Pursuant to the Board remand, the Veteran was scheduled for his VA examinations in June 2015.  The Veteran failed to appear for his examinations and he submitted a statement in January 2016 regarding his failure to report for his scheduled VA examinations.  In July 2016 the Board remanded the claims sleep apnea, erectile dysfunction, and TDIU in order to schedule the Veteran for his missed exams.  The Veteran was afforded VA examinations in October 2016 regarding his sleep apnea and erectile dysfunction.  Additionally, regarding the claim for TDIU, the October 2016 examiner opined that the Veteran's service-connected hearing loss and tinnitus did not preclude him from securing gainful employment.  The examiner indicated that the question of whether the Veteran's service-connected PTSD precluded him from securing or following substantially gainful employment should be based on the psychiatric evaluation(s) of record.  In other words, there remains the question of whether the Veteran's service connected disabilities (PTSD, hearing loss, and tinnitus) preclude him from securing gainful employment was not provided.  A remand to cure this defect is warranted.  See Stegall, 11 Vet. App. at 271; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2016 VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion.  The claims file must be reviewed by the examiner and such should be noted in the report.  The examiner should also specifically identify the Veteran's PTSD medications, and for any such identified medication, provide the following opinion: 

(a)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is caused by service-connected PTSD, including by the medication taken for PTSD?

(b) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated (worsened) by service-connected PTSD, including by the medication taken for PTSD?

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Arrange to have the Veteran's claims file to be reviewed to address the question of the whether the Veteran's service connected disabilities (PTSD, hearing loss, and tinnitus) preclude him from securing gainful employment.  The examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  A complete rationale must be provided for any opinions expressed.  If any opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.  

3.  Thereafter, readjudicate the issues on appeal.  If the Veteran does not meet the schedular criteria for TDIU, then refer the claim for TDIU to the VA Director of Compensation Service for an opinion as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b). 

4.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


